Citation Nr: 1403959	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Virtual VA paperless claims processing system does include a copy of Kansas City, Missouri, VA Medical Center records; however, these records are not relevant to the issues being decided herein.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

The issue of entitlement to service connection for skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest in service and is not related thereto, nor was sensorineural hearing loss manifest within one year of his separation from active service.

2.  Tinnitus did not manifest in service and is not otherwise related thereto.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in June 2010, prior to the initial decision on the claim in August 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the June 2010 letter, the RO notified the Veteran of the evidence necessary to substantiate the claims for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.   

The Veteran was also afforded a VA examination in August 2010 in connection with his current claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate, as the opinion is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  As discussed below, the examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with a statement of the case (SOC), which informed them of the laws and regulations relevant to the claims.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  The provisions relating to continuity of symptomatology, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309(a) as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, these provisions are applicable to sensorineural hearing loss (organic disease of the nervous system), considered to be a chronic disease for VA compensation purposes, but not tinnitus.  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.           §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A.           § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that his current bilateral hearing loss and tinnitus were incurred in service as a result of noise exposure.  Specifically, he has alleged that his duties as a heavy equipment repairman involved working on and driving large machines, which exposed him to very loud noise.  In addition, he reported that he was exposed to ammunition fire for approximately three years while serving in the infantry and noted that he was not exposed to similar levels of noise after military service.  See, e.g., May 2010 statement; February 2011 notice of disagreement, August 2012 substantive appeal.

The Veteran's service treatment records include a December 1965 entrance examination report in which he denied a history of ear trouble and hearing loss.  On examination, his ears were found to be normal, and his puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

5 (10)
LEFT
0 (15)
0 (10)
0 (10)

0 (5)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

During a May 1969 separation examination, the Veteran's ears and hearing were again found to be normal.  On audiological evaluation, puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
-
5
LEFT
10
10
10
-
5

The Veteran also had a hearing loss profile of "H1." See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  In addition, he denied having a medical history of hearing loss and ear trouble at that time.

In May 2010, the Veteran filed his claim for service connection for bilateral hearing loss and tinnitus.  

In written statements in May 2010 and June, 2010, the Veteran alleged that he has had ringing or buzzing in his ears dating back to when he was in military service.  He also reported that he had problems with his hearing since leaving the military and that it has slowly declined over the years.  He expressed a willingness to participate in an audiological examination and advised that his ears had not been examined recently.  

The Veteran was afforded a VA audiological examination in August 2010 during which he again reported military noise exposure to ammunition explosions and engine noise from working on heavy equipment.  He also reported working on a noisy assembly line after military service.  He told the examiner that his tinnitus began at least 20 years ago.  On audiological evaluation, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
40
45
55
LEFT
15
30
30
25
45

The Veteran's speech recognition was 94 percent in both ears.  The diagnosis was bilateral sensorineural hearing loss and tinnitus, which was as likely as not a symptom associated with hearing loss.  

The August 2010 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus was not due to or a result of the acoustic trauma during military service.  In so doing, she acknowledged that the Veteran may have been exposed to high noise levels during his military service; however, she commented that there was no evidence that the exposure resulted in hearing loss or tinnitus.  In fact, she observed that there was evidence showing otherwise, as he had normal hearing at entrance and separation without any significant shift during his period of service.  The examiner also indicated that the Veteran's current audiometric configuration was not consistent with noise-induced hearing loss.  She further noted that the Veteran had significant post-military noise exposure that could have contributed to his current hearing loss and that he had aging effects.  Therefore, the examiner concluded that it is most likely that the Veteran's current hearing loss and tinnitus resulted from post-military aging and/or post-military noise exposure.

In his February 2011 notice of disagreement, the Veteran contended that he should be granted service connection because acoustic trauma was conceded.  He also argued that the VA examiner's rationale was inadequate.  

In his August 2012 substantive appeal (VA Form 9), the Veteran noted that he did not have hearing loss or tinnitus prior to service and did not believe that they were caused by his post-military noise exposure on an assembly line, as it did not compare to his noise exposure in service.  

In an August 2013 informal hearing presentation, the Veteran's representative asserted that the Veteran had higher frequency hearing loss which is indicative of acoustic trauma and that often tinnitus is associated with such high frequency hearing loss.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss and tinnitus.  In fact, audiometric testing performed at both his entrance and separation revealed normal hearing, and he denied having any ear trouble at that time.

Moreover, the Veteran did not seek treatment immediately following his separation for either hearing loss or tinnitus, and there is no evidence of any hearing loss within one year of his military service.  Indeed, the Veteran first demonstrated hearing loss meeting the requirements of 38 C.F.R. § 3.385 many decades after his military service.  

The Board notes that the Veteran has alleged that he has had hearing loss and tinnitus since his military service.  The Board acknowledges that the Veteran is competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing and ringing in his ears since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service.  In fact, his ears and drums were found to be normal at the time of his separation from service, and upon objective testing, his hearing was documented as being within normal limits.  He also specifically denied having a medical history of hearing loss and ear trouble at that time.  As such, there is actually affirmative evidence showing that he did not have hearing loss and tinnitus at the time of his separation from service.  

Moreover, the Veteran has made inconsistent statements regarding the onset of his disorders.  In this regard, the Board notes that he has contended that he has had hearing loss and tinnitus since service.  However, he told the August 2010 VA examiner that he has tinnitus for approximately 20 years, which would have been around 1990.  He separated from service in 1969.

Based on the foregoing, the Board finds the Veteran's history regarding the onset of his hearing loss and tinnitus to be not credible.  Accordingly, the Board finds that the Veteran's bilateral hearing loss and tinnitus did not manifest in service or sensorinerual hearing loss within one year thereafter.  Nor has there been continuity of symptomatology since his period of service.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has argued that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his bilateral hearing loss and tinnitus resulted.  The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure. See 38 C.F.R. § 3.159(a)(2).  In addition, the post-service medical records show that the Veteran has current bilateral hearing loss by VA standards and has been assessed as having tinnitus. See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to his acoustic trauma in service.

The one competent medical opinion addressing the etiology of the Veteran's bilateral hearing loss and tinnitus is the August 2010 VA examiner's opinion, which weighs against the claims. 

The Board notes that the Veteran and his representative have challenged the examiner's consideration of the Veteran's lack of hearing loss or tinnitus in service, arguing that it is not determinative of the etiology of the current hearing loss or tinnitus.  Although the August 2010 VA examiner did note the lack of documentation in service, she did not rely on that fact alone.  As pointed out above, she relied on a number of factors in rendering her opinion.  Indeed, she noted
the lack of a significant shift in the Veteran's audiological thresholds during service; the audiometric configuration of the Veteran's current hearing loss not being consistent with noise induced hearing loss; the Veteran's aging effects; and his post-military noise exposure.  Thus, the Board finds that the examiner's consideration of the Veteran's lack of hearing loss or tinnitus upon his separation from military service was not improper and does not diminish the probative value of her opinion.  Accordingly, given that examiner reviewed the claims file and reported history and provided a thorough rationale, the Board finds that her medical opinion is adequate.  

The Board also notes that the representative stated in the August 2013 has higher frequency hearing loss, which is indicative of acoustic trauma.  However, the Board notes that the August 2010 VA examination revealed hearing loss at 1000, 2000, 3000, and 4000 Hertz.  Moreover, the examiner specifically stated the current audiometric configuration is not consistent with noise-induced hearing loss.  

Lastly, the Board finds that the January 2013 VA examiner's medical opinion outweighs the lay statements made by the appellant and his representative.  In this regard, the examiner reviewed the Veteran's medical history and all available evidence and relied on her medical knowledge and expertise in rendering her opinion.  She also provided a clear and thorough rationale that specifically refuted the allegations of the appellant and his representative.  Thus, the examiner's opinion is entitled to significant probative value in this case.

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a skin disorder.  

The Veteran's DD 214 shows that he served in the Republic of Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to herbicides during his service.  The Veteran has also been assessed having various skin disorders, but none of those diagnoses are on the list of diseases that VA has associated with Agent Orange exposure.  Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any skin disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any and all skin disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his period of service.  He is also competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then identify all diagnoses of any skin disorder that has been present during the pendency of the appeal.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including his herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that is complies with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures. 

4.  Upon completion of the above development, and any additional development deemed appropriate, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


